DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 08/10/2021. Claims 2 and 20 were previously canceled. Claims 1, 3-19, and 21 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 08/10/2021 have been fully considered.
Regarding claims 1, 14, and 21:
On pages 2-3 of the remarks, applicant has argued that “the claims are not obvious and unpatentable over Simon in view of Murrish because the combination does not teach or render obvious each and every element of the claims.” Specifically, applicant has argued that Murrish does not provide the utility of applicant’s invention, because “Murrish does not appear to contemplate any group navigation or group trips at all and there is no group activity  by the riders,” unlike applicant’s invention. The examiner respectfully disagrees, because the focus of the invention disclosed by Murrish is facilitating group navigation. See at least Murrish ¶¶ 19-24, which disclose a system that can group riders together based on criteria such as “riding habits, skill level, bike style, and so on.” The system also “may be utilized to allow the riders to communicate with each other” and “connect with a server, which allows motorcycle riders to obtain the location of the other riders.” Although Murrish mentions that the invention provides the benefit of “safety in numbers” while traveling, it also mentioned that the invention can be used “for other purposes,” and it is clear that Murrish provides the utility of grouping riders together and facilitating group activity in a similar way as applicant’s disclosed invention. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by implementing the teachings of Murrish.
On pages 2-3 of the remarks, applicant has also argued that “Murrish does not teach the remaining limitations of the claim, namely, the features that occur after grouping has taken place and while the users are grouped together,” because “Murrish’s method appears to be complete when one rider has caught up with the other rider and the riders are now in the same vicinity. Thus, there is no teaching or suggestion for the remaining steps regarding the radar windows, geofences, and simultaneous display.” The examiner respectfully disagrees, because Murrish specifies that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users” (see at least Murrish ¶ 30), which suggests that the riders are still considered a group after they have caught up with each other. Also see Simon ¶ 3, which discloses that “geo-locating may further include tracking and displaying locations of plural other potential attendees while they travel to the event.” Therefore, there is a suggestion for the display and geographic area features which are taught by Murrish (see at least Murrish ¶¶ 30-32 and 39-40, which disclose that while a first user is traveling, a system can provide the user with a display of information to pair up with a second user if the second user is within a “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user”).
“riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users,” which suggests that the riders are still considered a group after they have caught up with each other.
For the reasons explained above, applicant’s arguments are not persuasive, and the independent claims 1, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Simon and Murrish.
	Regarding the dependent claims:
On page 4 of the remarks, applicant has argued that the dependent claims are allowable based on their dependence on allowable independent claims 1 and 14. The examiner respectfully disagrees, noting that independent claims 1 and 14 are unpatentable over the combination of Simon and Murrish. The dependent claims are unpatentable because of this, and also because each of their features is taught by a combination of Simon, Murrish, and Ruperto.
Claim Objections
Claim 14 is objected to because of the following informality:
In claim 14, the recitation of “the computer interface of the first during said traveling event” should read “the computer interface of the first user during said traveling event.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 7-15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2017/0138736 A1), hereinafter Simon, in view of Murrish et al. (US 2017/0097240 A1), hereinafter Murrish.
	Regarding claim 1:
		Simon discloses the following limitations:
“A computer-implemented method of performing group navigation and group trip planning.” (See at least Simon claim 1, ¶¶ 2-3, and 20, which disclose a “computer-implemented method of performing event-centric navigation and planning” that involves identifying users traveling on common routes in order to point out socialization opportunities or suggest that the users ride-share.)
“comprising: providing a processor; creating, by the processor, a planned travel route for a first user including a start time, a starting location, and a target location.” (See at least Simon claim 1 and ¶¶ 2, 6, and 16, which disclose the computer-implemented creation of a travel route based on a “time at which to begin travel,” “user’s location,” and an “event location.” The “time at which to begin travel,” “user’s location,” and “event location” read on the “start time,” “starting location,” and “target location” recited in the claim limitation, respectively.)
“providing said planned travel route and tracking the first user’s location along said planned travel route.” (See at least Simon ¶¶ 2-3 and 26, which disclose 
“adding, by the processor, the second user to a traveling event along said planned travel route.” (See at least Simon ¶¶ 3, 16, 19-20, and 25-26, which disclose identifying “groups of users travelling common routes or to common events so as to point out socialization opportunities” and “matching plural users to ride-share based on common interest and nearby geo-location.”)
“grouping the first user and the second user together during said traveling event.” (See at least Simon ¶¶ 3, 19-20, and 25-26, which disclose identifying “groups of users travelling common routes or to common events so as to point out socialization opportunities” and “matching plural users to ride-share based on common interest and nearby geo-location.” The system allows a user to “identify and network with people who are attending particular events, planning on attending particular events, or even en route to particular events.”)
Simon does not specifically disclose the following limitations. However, Murrish does teach these limitations:
“providing, for display on a computer interface of the first user, a first radar window showing a first geofence area around the first user as the first user travels along the planned travel route.” (See at least Murrish ¶¶ 30-32 and 39-40, which disclose that while a first user is traveling, a system can provide the user with a display of information to pair up with a second user if the second user is within a “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user.” This “geographic area” reads on the “first geofence area” recited in the claim limitation. Also see at least Simon “tracking and displaying locations of plural other attendees while they travel to the event” and “displaying to the potential attendee the location of the other potential attendee.”)
“the first geofence area including location of the second user relative to the first user when the second user is within the geofence area and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-32, which disclose that the system can provide a first user with information to pair up with a second user if the second user is within a “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user.” This “geographic area” reads on the “first geofence area” recited in the claim limitation. These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.” Also see at least Simon ¶ 3, which discloses “displaying to the potential attendee the location of the other potential attendee.”)
“providing, for display on a computer interface of the second user, a second radar window showing a second geofence area around the second user as the second user travels along the planned travel route.” (See at least Murrish ¶¶ 30-34 and 39-40, which disclose a “geographic area” which reads on the “geofence area” as described above. These sections also disclose that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.” Also see at least Simon “tracking and displaying locations of plural other attendees while they travel to the event” and “displaying to the potential attendee the location of the other potential attendee.”)
“the second geofence area including location of the first user relative to the second user when the first user is within the second geofence area and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-34, which disclose that the system can provide a first user with information to pair up with a second user if the second user is within the “defined geographic area,” and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.” These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.” Also see at least Simon ¶ 3, which discloses “displaying to the potential attendee the location of the other potential attendee.”)
“wherein the first radar window is configured to be displayed simultaneously with navigation and direction data for said traveling event provided to the first user on the computer interface of the first user during said traveling event and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-32 and 39-40, which disclose displaying the pairing information and routing information to the first user while the first user is traveling. These paragraphs also “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.”)
“wherein the second radar window is configured to be displayed simultaneously with navigation and direction data for said traveling event provided to the second user on the computer interface of the second user during said traveling event and while the first user and the second user are grouped together. (See at least Murrish ¶¶ 30-34 and 39-40, which disclose displaying the pairing information and routing information to the first user while the first user is traveling, and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.” These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by sharing information with a user if another user is within a defined geographic area compared to the first user as taught by Murrish, because this helps a user determine whether they should speed up, slow down, or take a detour so that they can pair up with other nearby users to travel together. (See at least Murrish ¶ 32.)
	Regarding claim 3:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Murrish further discloses the following limitations:
“wherein the first radar window is configured to be displayed at least partially over the navigation and direction data for said traveling event provided to the first user.” (See at least Murrish ¶¶ 30-32 and ¶¶ 39-40, which disclose displaying the pairing information and the routing information on a map or diagram while the first user is traveling.)
“and the second radar window is configured to be displayed at least partially over the navigation and direction data for said traveling event provided to the second user.” (See at least Murrish ¶¶ 30-34 and 39-40, which disclose displaying the pairing information and the routing information on a map or diagram while the first user is traveling, and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by displaying information to a user if another user is within a defined geographic area compared to the first user as taught by Murrish, because this helps a user determine whether they should speed up, slow down, or take a detour so that they can pair up with other nearby users to travel together. (See at least Murrish ¶ 32.)
	Regarding claim 5:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Simon further discloses the following limitations:
“further comprising: compiling a database of known planned events related to a field of endeavor.” (See at least Simon claim 1 and ¶ 2, which disclose “compiling a database of known staged events related to a field of endeavor.”)
“receiving input data from the first user identifying at least one of: a selected date and a selected location.” (See at least Simon claim 1 and ¶ 2, which disclose “receiving input data from the user identifying at least one of: a selected date and a selected locus.”)
“identifying for selection a group of planned events based on the input data received from the first user, from which the first user selects an identified planned event within the group from the database of known events.” (See at least Simon claim 1 and ¶ 2, which disclose “identifying for selection a group of planned events based on the input data received from the user, from which the user selects an identified planned event within the group from the database of known events.”)
“and planning a route to the selected event, preferring routing options favorable to meeting others interested in the field of endeavor.” (See at least Simon claim 1 and ¶ 2, which disclose “planning a route to the selected event, preferring routing options favorable to meeting others interested in the field of endeavor.”)
Regarding claim 7:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Simon further discloses “further comprising: preparing a route plan that factors in whether additional points of interest or events can be included by judicious selection of breaks and fuel stops.” (See at least Simon claim 6 and ¶ 2, which disclose “preparing a route plan that 
	Regarding claim 8:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Simon further discloses the following limitations:
“recording in a database an indication of interest in an event by a potential attendee.” (See at least Simon claim 12 and ¶ 3, which disclose “recording in a database an indication of interest in an event by a potential attendee.”)
“and geo-locating in real time another potential attendee of the event.” (See at least Simon claim 12 and ¶ 3, which disclose “geo-locating in real time another potential attendee of the event.”)
Regarding claim 9:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Murrish further teaches the following limitations:
“further comprising: receiving, by the processor, a first setting for the first user and a second setting for the second user, wherein the first setting and the second setting each are at least one of: a safety rating and a speed rating.” (See at least Murrish ¶¶ 23 and 41, which disclose that a profile manager can “gather information and determine settings associated with the first user… such as a safety rating of the first user, whether the first user habitually speeds or maintains the speed limit, and so on.” The profile manager “also gathers information related to the other users and maintains the settings for those other users.”)
“wherein adding the second user to join in the traveling event along said planned travel route, is dependent on determining compatibility between the first setting “linking component 202 may pair the first user (e.g., motorcycle rider) with a second user (e.g., another motorcycle rider) based on respective riding habits” such as their respective safety ratings and whether they tend to maintain the speed limit.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by maintaining safety ratings and speed ratings of drivers as taught by Murrish, because with this modification “highly safe rated rider(s) might be provided the opportunity to choose whether to accept the lower safety ranked riders that want to learn, or to only ride with other safe riders.” (See at least Murrish ¶ 44.)
Regarding claim 10:
Simon in combination with Murrish discloses the “computer-implemented method of claim 9,” and Murrish further discloses “wherein at least one of the first setting and the second setting is determined automatically based on a history.” (See at least Murrish ¶¶ 23 and 41, which disclose that the settings associated with each user are determined by a profile manager based on each user’s driving history, such as whether they drive safely or habitually speed or maintain the speed limit.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by determining the user ratings based on their driving history, because with this modification “highly safe rated rider(s) might be provided the opportunity to choose whether to accept the lower safety ranked riders that want to learn, or to only ride with other safe riders.” (See at least Murrish ¶ 44.)	
Regarding claim 11:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Simon further discloses “further comprising: tracking and displaying locations of plural other potential attendees while they travel to the planned event.” (See at least Simon claim 20 and ¶ 3, which disclose “tracking and displaying locations of plural other attendees while they travel to the event.”)
	Regarding claim 12:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Simon further discloses “tracking and displaying locations of plural other potential attendees who have indicated interest in the event.” (See at least Simon claim 21 and ¶ 3, which disclose “tracking and displaying locations of plural other attendees who have indicated interest in the event.”)
Regarding claim 13:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” and Murrish further discloses it “further comprising: sending during said travel event a pre-generated message between the first user to the second user.” (See at least Murrish ¶¶ 22, 32-33, and 60, which disclose a navigation manager that sends messages and instructions between the users. “For example, the other users may be notified that the first user is waiting at the red light up ahead or that the first user has slowed down (and the others should speed up) to pair with each other.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by including a navigation manager capable of sending messages between the users during travel 
Regarding claim 14:
		Simon discloses the following limitations:
“A computer program product comprising: a non-transitory computer-readable storage device; and a computer-readable program code stored in the computer-readable storage device, the computer readable program code containing instructions executable by a processor of a computer system to implement a method for performing group navigation and planning.” (See at least Simon claim 1 and ¶¶ 2 and 16, which disclose a “computer-implemented method of performing event-centric navigation and planning” that involves identifying users traveling on common routes in order to point out socialization opportunities or suggest that the users ride-share. These sections also disclose the use of a device that includes “a central processing unit (CPU), microprocessor, micro-controller, or similar element that executes software instructions to accomplish the tasks for which they are employed.”)
“the method comprising: “creating a planned travel route for the first user, the planned travel route including a start time, a starting location, and a target location.” (See at least Simon claim 1 and ¶¶ 2 and 6, which disclose the creation of a travel route based on a “time at which to begin travel,” “user’s location,” and “event location.” The “time at which to begin travel,” “user’s location,” and “event location”
“providing said planned travel route and tracking the first user’s location along said planned travel route.” (See at least Simon ¶¶ 2-3 and 26, which disclose planning a route for attendees to follow and tracking the location of the attendees as they travel to events.)
“adding a second user, to a traveling event along said planned travel route.” (See at least Simon ¶¶ 3, 16, 19-20, and 25-26, which disclose identifying “groups of users travelling common routes or to common events so as to point out socialization opportunities” and “matching plural users to ride-share based on common interest and nearby geo-location.”)
“grouping the first user and the second user together in said traveling event.” (See at least Simon ¶¶ 3, 19-20, and 25-26, which disclose identifying “groups of users travelling common routes or to common events so as to point out socialization opportunities” and “matching plural users to ride-share based on common interest and nearby geo-location.”)
Simon does not specifically disclose the following limitations. However, Murrish does teach these limitations:
“providing, for display on a computer interface of the first user, a first radar window showing a first geofence area around the first user as the first user travels along the planned travel route.” (See at least Murrish ¶¶ 30-32 and 39-40, which disclose that while a first user is traveling, a system can provide the user with a display of information to pair up with a second user if the second user is within a “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user.” This “geographic area” reads on the “first geofence area” recited in the claim limitation. Also see at least Simon “tracking and displaying locations of plural other attendees while they travel to the event” and “displaying to the potential attendee the location of the other potential attendee.”)
“the first geofence area including location of the second user relative to the first user when the second user is within the geofence area and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-32, which disclose that the system can provide a first user with information to pair up with a second user if the second user is within a “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user.” This “geographic area” reads on the “first geofence area” recited in the claim limitation. These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.” Also see at least Simon ¶ 3, which discloses “displaying to the potential attendee the location of the other potential attendee.”)
“providing, for display on a computer interface of the second user, a second radar window showing a second geofence area around the second user as the second user travels along the planned travel route.” (See at least Murrish ¶¶ 30-34 and 39-40, which disclose a “geographic area” which reads on the “geofence area” as described above. These sections also disclose that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.” Also see at least Simon “tracking and displaying locations of plural other attendees while they travel to the event” and “displaying to the potential attendee the location of the other potential attendee.”)
“the second geofence area including location of the first user relative to the second user when the first user is within the second geofence area and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-34, which disclose that the system can provide a first user with information to pair up with a second user if the second user is within the “defined geographic area,” and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.” These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.” Also see at least Simon ¶ 3, which discloses “displaying to the potential attendee the location of the other potential attendee.”)
“wherein the first radar window is configured to be displayed simultaneously with navigation and direction data for said traveling event provided to the first user on the computer interface of the first [user] during said traveling event and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-32 and 39-40, which disclose displaying the pairing information and routing information to the first user while the first user is traveling. These paragraphs also “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.”)
“wherein the second radar window is configured to be displayed simultaneously with navigation and direction data for said traveling event provided to the second user on the computer interface of the second user during said traveling event and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-34 and 39-40, which disclose displaying the pairing information and routing information to the first user while the first user is traveling, and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.” These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by sharing information with a user if another user is within a defined geographic area compared to the first user as taught by Murrish, because this helps a user determine whether they should speed up, slow down, or take a detour so that they can pair up with other nearby users to travel together. (See at least Murrish ¶ 32.)
Regarding claim 15:
Simon in combination with Murrish discloses the “computer program product of claim 14,” and Murrish further discloses the following limitations:
“wherein the first radar window is configured to be displayed at least partially over the navigation and direction data for said traveling event provided to the first user.” (See at least Murrish ¶¶ 30-32 and ¶¶ 39-40, which disclose displaying the pairing information and the routing information on a map or diagram while the first user is traveling.)
“and the second radar window is configured to be displayed at least partially over the navigation and direction data for said traveling event provided to the second user.” (See at least Murrish ¶¶ 30-34 and 39-40, which disclose displaying the pairing information and the routing information on a map or diagram while the first user is traveling, and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by displaying information to a user if another user is within a defined geographic area compared to the first user as taught by Murrish, because this helps a user determine whether they should speed up, slow down, or take a detour so that they can pair up with other nearby users to travel together. (See at least Murrish ¶ 32.)
Regarding claim 17:
Simon in combination with Murrish discloses the “computer program product of claim 14,” and further discloses it “further comprising: sending during said traveling event a pre-generated message between the first user and the second user.” (See at least Murrish ¶¶ 22, 32-33, and 60, which disclose a navigation manager that sends messages and instructions between “For example, the other users may be notified that the first user is waiting at the red light up ahead or that the first user has slowed down (and the others should speed up) to pair with each other.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by including a navigation manager capable of sending messages between the users during travel as taught by Murrish, because this provides a way of notifying the users of whether they need to speed up or slow down in order to stay with the group. (See at least Murrish ¶¶ 32-33.)
	Regarding claim 18:
Simon in combination with Murrish discloses the “computer program product of claim 14,” and Murrish further discloses the following limitations:
“further comprising: receiving a first setting for the first user and a second setting for the second user, wherein the first setting and the second setting are at least one of: a safety rating and a speed rating.” (See at least Murrish ¶¶ 23 and 41, which disclose that a profile manager can “gather information and determine settings associated with the first user… such as a safety rating of the first user, whether the first user habitually speeds or maintains the speed limit, and so on.” The profile manager “also gathers information related to the other users and maintains the settings for those other users.”)
“wherein inviting the second user to join in the traveling event along said planned travel route, is dependent on determining compatibility between the first setting and the second setting.” (See at least Murrish ¶¶ 23 and 41, which disclose that a “linking component 202 may pair the first user (e.g., motorcycle rider) with a second user (e.g., another motorcycle rider) based on respective riding habits” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by maintaining safety ratings and speed ratings of drivers as taught by Murrish, because with this modification “highly safe rated rider(s) might be provided the opportunity to choose whether to accept the lower safety ranked riders that want to learn, or to only ride with other safe riders.” (See at least Murrish ¶ 44.)
Regarding claim 21:
		Simon discloses the following limitations:
“A method for dynamically grouping travelers during travel, comprising: providing a pack of riders for a first user, the pack of riders for the first user including at least a second user.” (See at least Simon ¶¶ 3, 19-20, and 25-26, which disclose identifying “groups of users travelling common routes or to common events so as to point out socialization opportunities” and “matching plural users to ride-share based on common interest and nearby geo-location.”)
“receiving, by a processor, a planned travel route for the first user including a starting location and a target location.” (See at least Simon ¶¶ 2, 6, and 16, which disclose the creation of a travel route based on a “user’s location” and an “event location.” The “user’s location” and “event location” read on the “starting location” and “target location” recited in the claim limitation, respectively.)
“tracking the first user’s location along said planned travel route.” (See at least Simon ¶¶ 2-3 and 26, which disclose planning a route for attendees to follow and tracking the location of the attendees as they travel to events.)
“adding the second user to a traveling event along said planned travel route.” (See at least Simon ¶¶ 3, 16, 19-20, and 25-26, which disclose identifying “groups of users travelling common routes or to common events so as to point out socialization opportunities” and “matching plural users to ride-share based on common interest and nearby geo-location.”)
“grouping the first user and the second user together in said traveling event.” (See at least Simon ¶¶ 3, 19-20, and 25-26, which disclose identifying “groups of users travelling common routes or to common events so as to point out socialization opportunities” and “matching plural users to ride-share based on common interest and nearby geo-location.”)
Simon does not specifically disclose the following limitations. However, Murrish does teach these limitations:
“and providing a first display window showing a first geofence area around the first user.” (See at least Murrish ¶¶ 30-32 and 39-40, which disclose that while a first user is traveling, a system can provide the user with a display of information to pair up with a second user if the second user is within a “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user.” This “geographic area” reads on the “first geofence area” recited in the claim limitation. Also see at least Simon ¶ 3, which discloses geo-locating users in real-time, which includes “tracking and displaying locations of plural other attendees while they travel to the event” and “displaying to the potential attendee the location of the other potential attendee.”)
“the first geofence area including location of the second user relative to the first user when the second user is within the geofence area and while the first user “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user.” This “geographic area” reads on the “first geofence area” recited in the claim limitation. These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users.” Also see at least Simon ¶ 3, which discloses “displaying to the potential attendee the location of the other potential attendee.”)
“wherein the first display window is provided for display on a first computer interface of the first user, wherein display of the first display window comprises overlaying the first display window on navigation and direction data for said traveling event provided to the first user.” (See at least Murrish ¶¶ 30-32 and 39-40, which disclose displaying the pairing information and routing information to the first user while the first user is traveling.)
“and providing a second display window showing a second geofence area around the second user, the second geofence area including location of the first user relative to the second user when the first user is within the second geofence area and while the first user and the second user are grouped together.” (See at least Murrish ¶¶ 30-32 and 39-40, which disclose that while a first user is traveling, a system can provide the user with a display of information to pair up with a second user if the second user is within a “defined geographic area,” and that “the defined geographic area may be a configurable range or radius around the first user.” This “geographic area” reads on the “first geofence area” recited in the claim limitation. These paragraphs also disclose that “riders within a radius, and heading to destinations that are located within a radius of one another may constitute a group of users,” and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.” Also see at least Simon ¶ 3, which discloses geo-locating users in real-time, which includes “tracking and displaying locations of plural other attendees while they travel to the event” and “displaying to the potential attendee the location of the other potential attendee.”)
“wherein the second display window is provided for display on a second computer interface of the second user, wherein display of the second display window comprises overlaying the second display window on navigation and direction data for said traveling event provided to the second user.” (See at least Murrish ¶¶ 30-34 and 39-40, which disclose displaying the pairing information and routing information to the first user while the first user is traveling, and that “a system associated with the second rider may act as if the second rider (discussed herein) is the first rider, and as if the first rider (discussed herein) is the second rider, without necessitating any change to the actions of the system 100 of the first rider.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon by sharing information with a user if another user is within a defined geographic area compared to the first user as taught by Murrish, because this helps a user determine whether they should 
Claims 4, 6, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Murrish as applied to claims 1 and 14 above, and further in view of Ruperto (US 2008/0129491 A1).
Regarding claim 4:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” but does not specifically disclose “wherein grouping includes providing instructions to reduce a separation between the first user and the second user.” However, Ruperto does teach this limitation. (See at least Ruperto ¶¶ 23, 26, 29, and FIG. 7, which disclose that “if one or more devices are separated from the group or stray beyond the route, an alarm is generated.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon in combination with Murrish by generating an alert if the users become separated as taught by Ruperto, because this helps to ensure that users do not stray too far from the route or from each other while traveling. (See at least Ruperto ¶ 23.)
	Regarding claim 6:
Simon in combination with Murrish discloses the “computer-implemented method of claim 1,” but does not specifically disclose “providing an alert when the second user at least one of: travels beyond a predefined distance from said first user and leaves the first geofence area.” However, Ruperto does teach this limitation. (See at least Ruperto ¶¶ 23, 26, 29, and FIG. 7, which disclose that “if one or more devices are separated from the group or stray beyond the route, an alarm is generated.” The “alert is generated if an actual location, as determined by the location data, is outside the Geofence.” Therefore Ruperto discloses “providing an alert when the second user… leaves the first geofence area” as recited in the claim limitation.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon in combination with Murrish by generating an alert if a user strays from the geofence as taught by Ruperto, because this helps to ensure that users do not stray too far from the route or from each other while traveling. (See at least Ruperto ¶ 23.)
	Regarding claim 16:
Simon in combination with Murrish discloses the “computer program product of claim 14,” but does not specifically disclose “wherein grouping includes providing instructions to reduce a separation between the first user and the second user.” However, Ruperto does teach this limitation. (See at least Ruperto ¶¶ 23, 26, 29, and FIG. 7, which disclose that “if one or more devices are separated from the group or stray beyond the route, an alarm is generated.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon in combination with Murrish by generating an alert if the users become separated as taught by Ruperto, because this helps to ensure that users do not stray too far from the route or from each other while traveling. (See at least Ruperto ¶ 23.)
	Regarding claim 19:
“if one or more devices are separated from the group or stray beyond the route, an alarm is generated.” The “alert is generated if an actual location, as determined by the location data, is outside the Geofence.” Therefore Ruperto discloses “providing an alert when the second user… leaves the geofence area around the first user” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 19, consistent with the specification, “providing an alert when the second user at least one of: travels beyond a predefined distance from said first user and leaves the geofence area around the first user” is treated as an alternative limitation. The applicant has elected to use “at least one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the second user “[leaving] the geofence area around the first user” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the group navigation invention disclosed by Simon in combination with Murrish by generating an alert if a user strays from the geofence as taught by Ruperto, because this helps to ensure that users do not stray too far from the route or from each other while traveling. (See at least Ruperto ¶ 23.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Madison R Hughes/Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662